Title: The American Commissioners to Abraham Whipple, 23 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Whipple, Abraham


<Passy, June 23, 1778: We have a prospect of exchanging prisoners, and want from you a list of all those you have; we will let you know where to send them for exchange. Load as many arms and goods as you safely can; Mr. Schweighauser will provide them. If he has a ship ready for America, convoy her. Take as many prizes as possible; feel free to go out of your way to annoy the enemy and, if feasible, to harass their Newfoundland fishery; do your best also to intercept transports off the coast. Cover with lead any dispatches you may have from us or the government, and sink them if necessary.>
